Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Benoit Tshiwala appeals the district court’s order denying relief on the Fourth Amendment claims he raised in his 28 U.S.C. § 2254 (2006) petition.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tshiwala v. Hershberger, No. 8:09-cv-02232-AW, 2010 WL 3654440 (D.Md. Sept. 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We previously granted a certificate of appeala-bility as to Tshiwala’s Fourth Amendment claims and denied a certificate of appealability and dismissed the appeal as to all remaining claims.